Case: 5:19-cv-00492-GFVT Doc#: 1-1 Filed: 12/18/19 Page: 1 of 5 - Page ID#: 4

 

AOG-E-105 Sum Code: Ci
Rev. 9-14

 

Case # 19-C]-00608
‘Court’ CIRCUIT
County: CLARK

Commonwealth of Kentucky
Court of Justice Courts.ky.gov -

CR 4.02; Cr Official Form 4 CIVIL SUMMONS

 

 

 

 

Plantiff, SPANGLER, MINNIE VS. NATIONAL RURAL ELECTRIC COOPERATIVE ASS, Défendant

TO: ‘CT CORPORATION
_ 1015 15TH STREET SW, SUTIE 1000
WASHINGTON, DC 20005 -

Memo: Related party is NATIONAL RURAL ELECTRIC COOPERATIVE ASSN,

The Commonwealth of Kentucky to Defendant:
NATIONAL RURAL ELECTRIC COOPERATIVE ASSN.

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on

the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney

on your behaif within twenty (20)-days following the day this paper Is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown an the
document delivered to you with this Summons. ‘

DY aktBa 77): yl
Clark Gircult Clerk
Date: 11/19/2019

 

Proof of Service
This Summons was: ‘

oO Served by delivering a true copy and thé Complaint (or other initiating document)

 

 

 

 

 

 

 

 

‘To:
[.] Not Served becatise:
Date: ‘ 20
os Served By
Title ,
Summons ID; 2052084 14574601 @00000124444 \ ue

CIRCUIT: 19-Gl-00608 Certified Mall ,
SPANGLER, MINNIE VS. NATIONAL RURAL ELECTRIC COOPERATIVE ASS

eT cr

- eFiled”

Package:G00002 of pp0006

Package :.000002 of o09GeS

Presiding Judge: HON, JEAN C. LOGUE £$25304)

 
Filed

Fiked °

Case: 5:19-cv-00492-GFVT Doc#: 1-1 Filed: 12/18/19 Page: 2 of 5 - Page ID#: 5

19-C)-O0G08 = 11/48/2019 Martha M. Miler, Clark Circuit Clertr

COMMONWEALTH OF KENTUCKY

CLARK CIRCUIT COURT
. DIVISION
CIVIL ACTION NO. 19-Cl-
ELECTRONICALLY FILED
MINNIE SPANGLER. 7 _ PLAINTIFF
vo "COMPLAINT
NATIONAL RURAL ELECTRIC

COOPERATIVE ASSOCIATION

Serve; Kentucky Secretary of State
Pursuant to KRS 454.210 (see Paragraph 3)
. Summons Branch
700 Capital Avenue, Suite 86

Frankfort, Kentucky 40601 DEFENDANT

OR ik ok ak

Comes the Plaintiff, Minnie Spangler (“Minnie”), by counsel, and for her Complaint

against Defendant, National Rural Electric Cooperative Association (““NRECA”), states as’

follows:

‘1. «Minnie is currently a citizen, resident and domiciliary of Cullowhee, Jackson
County, North Carolina and was at all times relevant herein a citizen, resident and domiciliary of
Winchester, Clark County, Kentucky.

2. Minnie is the widow and Administratrix of the Estate of . Danny. Spangler
(“Danny”), by Order of the Clark (Kentucky) District Court.

3, NRECA is and was at all times herein a national service organization/association

composed of multiple individual electrié cooperatives,. including East Kentucky Power

T9-Ot-O0R08 14/49/2019 , * Martha M. Miller, Clark Cireuit Clarks

Presiding Judge: HON, JEAN C. LOGUE (625304) Package:000003 of on0006

Package : 000003 of oonpes.

 
Case: 5:19-cv-00492-GFVT Doc#:1-1 Filed: 12/18/19 Page: 3 of 5 - Page ID#: 6

Peed |

Fited

#RS P”),

19-Cl-Q06608 11/19/2019 Martha M. Miter, Clark Circuit Clerk

Cooperative, Inc. (“EKPC”), which is located in Winchester, Clark County, Kentucky. NRECA

has a principal office at 4301 Wilson Boulevard, Arlington, Virginia 22203 and designated CT

Corporation at 1015 15m Street SW, Suite 1000, Washington, District of Columbia 20005 as its

Registered Agent, Pursuant to KRS 454.210, the Kentucky Secretary of State is the statutory agent’

for NRECA,

4, NRECA administers and oversees various employee benefit plans of its member

cooperatives, including the Retirement Security Plan and 401(k) Pension Plan of EKPC (the

5. Danny was an employee of EKPC in Winchester, Clark County, Kentucky, for
many years until his death on October 11, 2014.
| 6. As an employee of EKPC, Danny participated in, personally contributed to, and

received employer contributions to the RSP that was sponsored, controlled, and managed by
NRECA. |

7. At the time of his death, Danny was fully vested in the RSP.

8. After Danny’ s death, Minnie was initially notified that that NRECA would only
distribute one-half of Danny’s fully vested RSP benefi ts and would not distribute interest on
Danny’s non-taxable RSP employee contributions (the “initial denial”).

9, After the initial denial, Minnie timely appealed the decision in a letter to NRECA

‘dated Januar y 2, 2018 (the “first appeal”),

‘10. NRECA denied thé first appeal in a letter dated April 9, 2018 (the “second denial”).
1]. Pursuant to the RSP’s Claims Procedure, Minnie, by counsel, submitted a Claim

Review (Appeal), to NRECA on July 25, 2018 (the “final appeal”),

» 19-ClOOG08 = 14/19/2019 2 Martha M. Miller, Clark Circuit Clerk

Presiding judge: HON. JEAN C. LOGUE {625304} Package:000004 of na6006

Package : 060004 of o08006

 

 
Case: 5:19-cv-00492-GFVT Doc#: 1-1 Filed: 12/18/19 Page: 4 of 5 - Page ID#: 7

File

{s-Cl-oneos — 11/19/2019 Martha M. Miller, Clark Circuit Clerk

12, Onorafter November 21, 2018, Minnie received a letter from NRECA denying her
final Appeal (the “final decision”). |

13, Pursuant to the RSP, “fa]ny application for judicial review of a decision by the
Committee may be made only after the claims review procedure of this section is exhausted and

must commence within one year of the date on which the Committee renders its final decision to

the claimant in writing.”

COUNT I>
14. Minnie has fully exhausted the clainis review procedure of the RSP set out in
Paragraphs 9-13, above, and is entitled to judicial review of the initial denial, the second denial

and the final decision.

15. The RSP and conduct of NRECA, ‘set out above, are governed by the Employee .

Retirement income Security Act of 1974, 29 U.S.C. § § 1001-1461 ("ERISA"). -
16. The conduct of NRECA bet out above was arbitrary and capricious, violated the

express terms of ERISA and based upon ambiguous, vague, unconscionable, and/or otherwise

’ unenforceable RSP provisions and interpretations thereof.

17, Pursuant to ERISA, including, but not limited to, the remedies set out in §502(a),

Minnie is entitled to 100% of Danny’s' vested RSP benefits, interest on Danny’s non-taxable

employee contributions, prejudgment interest, post-judgment interest, costs, reasonable attorney’s

fees, and all other legal, statutory and equitable relief to which she is entitled, each and all in asum
in excess of any minimum dollar amount necessary to establish the jurisdiction of this Court.

WHEREFORE, the Plaintiff, Minnie Spangler, demands Judgment against the Defendant,

‘ National Rural Electric Cooperative Association, for all legal, statutory, equitable and other

Filed

oe

ae

19-Cl-00808 14/49/2019 3 Martha M, Miller, Clark Circuit Clork

t

Package : 000005 of c00gd6

Package:000005 of 000006

 

Presiding Judge: HON. JEAN C. LOGUE (625304}

 

 
Case: 5:19-cv-00492-GFVT Doc#: 1-1 Filed: 12/18/19 Page: 5 of 5 - Page ID#: 8

Filet 19-Cl-o0808 14/19/2019 _ Martha M, Miller, Clark Cirguit Clerk”

remedies authorized by ERISA and other controlling law, pre-judgment interest, post-judgment

interest, costs, attorney fees, and al! other relief to which she is entitled.

Respectfully submitted,

Escum L. Moore, THI
Moore & Moore, PLLC

__ 141 Prosperous Place; Suite 22B
Lexington, Kentucky 40509 .
(859)368-8900
Fax (859)422-5930
trey@moorepllc.com

isf Escum L. Moore, Hj

 

COUNSEL FOR PLAINTIFF

Filed 49-cLocgos 44/19/2018 «=: 4 Martha M. Miller, Clark Cirouit Clerk

Presiding Judge: HON. JEAN C. LOGUE (625304) . Package:000006 of 000006

Package : 000006 of 000006

 

 
